UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6197



JEFFREY S. CERKONEY,

                                            Plaintiff - Appellant,


          versus


MARCUS     HUGHES,     Superintendent       at
Avery/Mitchell    Correctional    Institution;
ROBERT CALLOWAY, Sergeant at Avery/Mitchell
Correctional Institution; ELIZABETH ERVIN,
Correctional   Officer    at    Avery/Mitchell
Correctional   Institution;    JAMES   CABLES,
Correctional   Officer    at    Avery/Mitchell
Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-04-211-1-1MU)


Submitted:   May 31, 2005                  Decided:   June 22, 2005


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Jeffrey S. Cerkoney, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Jeffrey S. Cerkoney, a North Carolina inmate, appeals the

district court’s order dismissing his 42 U.S.C. § 1983 (2000)

complaint without service of process for failure to state a claim

of excessive force in violation of the Eighth Amendment.

            In his complaint, Cerkoney alleges that he was hog-tied

for twenty-four hours during which he was not allowed to go to the

bathroom.   As a result, he allegedly urinated on himself, suffered

petite-mal seizures in the tied position, and experienced severe

abdominal and back pain due to irritable bowel disease.          On this

record, we cannot find that Cerkoney’s complaint fails to state a

claim for excessive force.        See Norman v. Taylor, 25 F.3d 1259,

1263 & n.4 (4th Cir. 1994) (en banc).

            Accordingly, we vacate the district court’s order and

remand for further proceedings so that the complaint may be served

on Defendants and the record properly developed.         We dispense with

oral   argument   because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    VACATED AND REMANDED




                                   - 3 -